Title: From Thomas Jefferson to John Garland Jefferson, 25 September 1792
From: Jefferson, Thomas
To: Jefferson, John Garland



Dear Sir
Monticello Sep. 25. 1792.

Your favors of August 14. and Sep. 9. are now to be acknoleged. I should with great pleasure have seen you here, but being absolutely without horses (except those for my journey) it was not in my power to send for you. Indeed I did not expect our District court would have gone on business on account of the small pox. Sam Carr being about to go to Williamsburg I should be glad to have my books, when you are done with them, sent here where they will be wanting for Dabney Carr who will begin his course of reading in the spring. My crop has been so deficient this year as to disable me from giving you an order for money at this time. However if you will write to me in Philadelphia by post, as you want it, I will from thence send you either money or an order. Be so good as to name somebody in Richmond to whom I can address letters for you. Should the person with whom you board at present remove, I shall hope you may find some other good place in  the neighborhood at which you may board. With every wish for your health & success I am Dear Sir Your affectionate friend

Th: Jefferson

